http://www.va.gov/vetapp16/Files4/1634352.txt




Citation Nr: 1634352	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-41 582	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, November 2002 to April 2003, and June 2005 to October 2005.  She also had over 18 years of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board previously considered and remanded this appeal in May 2015.


FINDINGS OF FACT

On June 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, VA received a letter from Veteran on June 11, 2015 that stated she was doing well and requested her application be disregarded.  This letter was received prior to promulgation of a decision by the Board.  An internal memorandum from the VA medical center notes that the Veteran canceled her examination, stating that she no longer wanted to continue the process.  The Veteran's representative submitted an appellate brief, which assumes a continuation of the appeal, but it appears the representative was not aware of the Veteran's request to end her appeal.  With the withdrawal of the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs